Exhibit 10.7




April 26, 2007







AMENDMENT NO. 013 TO CONTRACT NO. BSC-2000-001 BETWEEN IRIDIUM

CONSTELLATION LLC AND THE BOEING COMPANY

This Amendment No. 013 (the “Amendment”) to Contract No. BSC-2000-001 (as
amended, the “Contract”) between Iridium Constellation LLC, a Delaware limited
liability company (“Owner”) and The Boeing Company, a Delaware company
(“Boeing”) incorporates a Time and Material (T&M) billing rate for work
performed during CY 2006 on the Broadband Special Project under Annex 18 to this
Contract. The CY 2006 Time and Material (T&M) hourly billing rate is set forth
in Annex 5 of the Contract. This Amendment is dated and effective as of April
15, 2006 (“Effective Date”). Owner and Boeing may be individually referred to as
a “Party” and collectively referred to as “Parties”. Capitalized terms used but
not defined in this Amendment are used as they are defined in the Contract.

RECITALS

A.

WHEREAS, Owner has agreed to incorporate a CY 2006 T&M billing rate for work
performed on the Broadband Special Project, and;

B.

WHEREAS, Boeing performed work on this Special Project during CY 2006;

NOW THEREFORE, the Parties hereby agree to amend the Contract as of the
Effective Date as follows:

Add Amendment 013 to the List of Amendments:

“CY 2006 T&M Billing Rate(s) for Special Projects”

Add new T&M rate(s) to paragraph 5.2 to Annex 5 as follows:

5.2

As indicated in Article 1.4.4, the Time and Material Hourly Billing Rate for
each direct labor hour for Special Projects is:

 

Year

 

Basic Engineer and

Software Developer

 

Senior Engineer and Management

 

2006

 

$133.09

 

$160.09

 

2007

 

$138.00

 

$166.00

 

2008 and

thereafter

 

Apply EPA Index

 

Apply EPA Index

 




No amendments or waivers of this Amendment may be made unless both Parties
provide their prior written consent to the amendment or waiver. This Amendment
constitutes the entire agreement and understanding among any and all of the
Parties with respect to its subject matter. This Amendment shall be governed by,
subject to and construed in accordance with the laws of the State of Delaware
without giving effect to





--------------------------------------------------------------------------------

the conflict of laws provisions thereof. No provision of the Contract is amended
or otherwise affected, except as is provided above in this Amendment.

IRIDIUM CONSTELLATION LLC

By:   /s/ Michael Deutschman               

Name: Michael Deutschman

Title: Chief Administrative Officer

Date: May 8, 2007

THE BOEING COMPANY

By:   /s/ Danny White                         

Name: Danny White

Title: Business Manager So&G5

Date: April 26, 2007














--------------------------------------------------------------------------------
















AMENDED AND RESTATED CONTRACT

Boeing No. BSC-2000-001

BETWEEN

IRIDIUM CONSTELLATION LLC

AND

THE BOEING COMPANY

FOR

TRANSITION, STEADY STATE OPERATIONS AND

MAINTENANCE, AND RE-ORBIT

OF THE

IRIDIUM CONSTELLATION SYSTEM








--------------------------------------------------------------------------------







List of Amendments

to

The Amended and Restated Contract




Amendment Number

Description

 

 

001

See Amendment #001 Summary

002

Annex 5, Paragraph 2.2.5

003

Article 20 - Added EEOC

004

Add Annex 11, “Letter of Credit”

005

Add Annex 12, “Letter of Credit for March 2003 Payment Draw Down

006

Amended and Restated Contract

007

De-orbit Price Revision

008

Added Annex 17, “Group Call Functionality”

009

Revised Revenue Sharing

010

Amended and Restated Contract

Retirement of Promissory Notes and Personal Property Liens and Revise Letter of
Credit

011

Discontinuance of Additional Fee Payments; Revised EPA

012

Added Annex 18, “Broadband Functionality”

013

CY 2006 T&M Billing Rate(s) for Special Projects

 





1




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contracting Terms and Conditions

Page No.

Article 1.

Subject Matter of Contract………………………………………………………..

4

Article 2.

Price, Taxes, and Payment………………………………………………………..

6

Article 3.

Owner-Furnished Facilities, Equipment, Information, and Third-Party

Maintenance and Technical Support Agreements………………………………...

8

Article 4.

Changes……………………………………………………………………………

9

Article 5.

Inspections and Quality Control…………………………………………………..

9

Article 6.

Delivery……………………………………………………………………………

9

Article 7.

Excusable Delay…………………………………………………………………...

9

Article 8.

Indemnification/Insurance……………………………………………………….

10

Article 9.

Advance Payments, Re-orbit, Security for Payments, and Additional Fee……...

12

Article 10.

Assignment and Modification……………………………………………………

16

Article 11.

No Warranty……………………………………………………………………...

17

Article 12.

Termination for Default………………………………………………………….

17

Article 13.

Default by Owner………………………………………………………………...

18

Article 14.

LIMITATION OF LIABILITY………………………………………………….

18

Article 15.

Intellectual Property……………………………………………………………...

19

Article 16.

Dispute Resolution……………………………………………………………….

20

Article 17.

Export Control…………………………………………………………………...

21

Article 18.

Permits and Licenses…………………………………………………………….

21

Article 19.

Disclosure and Use of Information by the Parties……………………………….

22

Article 20.

Nondiscrimination, Equal Opportunity, and Other Requirements……………….

23

Article 21.

Notices…………………………………………………………………………...23

Article 22.

Miscellaneous……………………………………………………………………

24

Annex 1 - A. In-Orbit Insurance Policy

B. Insurance Schedule





2




--------------------------------------------------------------------------------

Annex 2 - Reserved

Annex 3 - Statement of Work for Steady State Operations and Maintenance

Annex 4 - Statement of Work for Iridium System Re-orbit

Annex 5 - Price and Payment Schedule

Annex 6 - Reserved

Annex 7 - Dispute Resolution

Annex 8 - Bankruptcy Court Order

Annex 9 - U.S. Government Indemnification Contract

Annex 10 - Reserved

Annex 11 - Letter of Credit

Annex 12 - Irrevocable Standby Letter of Credit for $2.5M Payment Draw Down

Annex 13 - Binder Letters from Owner’s Insurance Agent

Annex 14 - Insurance Agent’s Letter Confirming Schedule A Risks Covered

when Schedule B is in Effect

Annex 15 - SF30 Evidencing USG Approval to Change In-orbit Insurance Policy

Annex 16 - Reserved.

Annex 17 - Group Call Functionality

Annex 18 - Broadband Functionality








3




--------------------------------------------------------------------------------







AMENDED AND RESTATED CONTRACT

THIS AMENDED AND RESTATED CONTRACT (including as amended, modified or
supplemented from time to time hereafter, this “Contract”) is made and entered
into as of January 1, 2003 (the “Effective Date”) between IRIDIUM CONSTELLATION
LLC, a Delaware limited liability company (“Owner”), whose obligations arising
hereunder shall be guaranteed by Iridium Satellite LLC, also a Delaware limited
liability company and the parent of Owner (“Iridium Satellite”), and THE BOEING
COMPANY, a Delaware corporation (“Boeing”) (Owner and Boeing are each referred
to as a “Party” and collectively referred to as the “Parties”).

Contracting Terms and Conditions

Article 1.

Subject Matter of Contract

1.1

Background

1.1.1

Boeing and Owner have heretofore entered into a contract (Boeing No.
BSC-2000-001) for Transition, Steady State Operations and Maintenance, and
Re-orbit of the Iridium Constellation System dated as of December 11, 2000
(which as heretofore amended by Amendments Number 001 through 009 is the
“Original Contract”). The Parties wish to amend and restate the Original
Contract in its entirety as hereinafter set forth and incorporated as Amendment
Number 010 to the Original Contract, as of July 14, 2006, the Effective Date.

1.1.2

The Parties acknowledge that Motorola, Inc. (“Motorola”) is an express
third-party beneficiary of certain provisions of the Original Contract as set
forth therein and that neither of the Parties intends that this Amendment Number
010 or any of the prior amendments to the Contract effected hereby will affect
any of their respective obligations to Motorola thereunder, all of which shall
remain in full force and effect. Conferring such third-party benefits to
Motorola is a material part of this Contract and Motorola may enforce such
provision directly against either Party.

The Parties further acknowledge that each of them has certain obligations to the
United States of America under the U.S. Government Indemnification Contract (as
hereinafter defined) and that neither this Amendment Number 010 nor any of the
amendments to the Original Contract effected hereby are intended to affect any
of those obligations.

1.1.3

Boeing, acting through its wholly-owned subsidiary Boeing Service Company, will
provide to Owner all program management, engineering, technical, operations and
maintenance, and administrative resources necessary to accomplish the Statements
of Work included as Annexes 3 and 4 to this Contract.

1.2

Definitions

1.2.1

“Contract” means this document and all its attachments, as amended, modified or
supplemented from time to time hereafter.





4




--------------------------------------------------------------------------------

1.2.2

“Excusable Delay” means any of the items listed in Article 7, Excusable Delay.

1.2.3

“Re-orbit” means the removal of functional ICS satellites from operational or
storage orbits, and preparation of the satellites for re-entry into the earth’s
atmosphere, including, without limitation, venting of all remaining fuel,
depressurizing the batteries and turning off the electronics, all in a
professionally competent manner and as described in Annex 4 of this Contract.

1.2.4

“De-orbit” means the removal (whether in a controlled, uncontrolled, natural or
spontaneous manner) of ICS satellites and related devices, including but not
limited to, the orbit, Re-orbit, descent and re-entry through low earth orbit
and the earth’s atmosphere, and landing or falling on or near any part, surface,
structure or other object, animate or inanimate, above, on, at, near, or below
the earth’s surface.

1.2.5

“O&M Statement of Work” means Annex 3, Statement of Work for Iridium System
Steady State Operations and Maintenance, as the same may from time to time be
amended or modified.

1.2.6

“Re-orbit Statement of Work” means Annex 4, Statement of Work for Iridium System
Re-orbit, as the same may from time to time be amended or modified.

1.2.7

“Statements of Work” means the O&M Statement of Work and the Re-orbit Statement
of Work.

1.2.8

“Steady State O&M Services” means O&M services as provided in Annex 3,
“Statement of Work for Iridium System Steady State Operations and Maintenance”.

1.2.9

“Useful Life” means the useful life of the ICS (currently estimated to be 2014)
as measured by the ability of the ICS to function as a global voice
communication system as declared by Owner within its full complement of
sixty-six (66) LEO operational satellites.

1.2.10

“U.S. Government Indemnification Contract” means the Indemnification Contract
dated December 5, 2000 among Iridium Satellite, Boeing, Motorola, and the United
States of America, a copy of which is attached hereto as Annex 9.

1.2.11

Other definitions are set forth in the O&M Statement of Work.

1.3

Period of Performance.

1.3.1

The period of performance covered by this Contract will commence on December 11,
2000 and continue for the duration of the Useful Life of the ICS.

1.3.2

The period of performance shall immediately terminate upon the commencement of
Re-orbit pursuant to Articles 9.4 or 9.5, provided that Boeing shall complete
the Re-orbit Statement of Work.





5




--------------------------------------------------------------------------------

1.4

Services.  Boeing will perform and sell to Owner and Owner will purchase from
Boeing the following services which will be performed in accordance with the
Statements of Work and under the terms and conditions of this Contract in
support of the day-to-day operations and maintenance of the ICS.

1.4.1

Steady State Operations and Maintenance (O&M) - Engineering, systems analysis,
operations and maintenance services on a firm, fixed price basis in support of
the ICS. Boeing shall perform the work described in the O&M Statement of Work
(the “Steady State O&M Services”) within the time period and at the price shown
in the Payment Schedule under Annex 5.

1.4.2

Training.  During the Steady State Operations and Maintenance period of
performance, Boeing shall provide training to Owner as requested on a Time and
Material (T&M) basis at the hourly rates shown in Annex 5.

1.4.3

Re-orbit - Engineering technical and operations services on a firm, fixed price
basis in support of the Re-orbit of the Constellation. Boeing shall perform the
work described in the Re-orbit Statement of Work, if necessary, at the price
shown in Article 2.3.6 of this Contract.

1.4.4

Special Projects.  Upon mutual consent of the Parties and during the term of
this Contract, Boeing will provide engineering support services to Owner for
Special Projects as identified by Owner. Such Special Projects will be
incorporated into this Contract by Annexation or by other means as mutually
agreed to by the Parties.

Article 2.

Price, Taxes, and Payment

2.1

Price  “Price” is defined as the total cost plus profit of the defined services
to be provided under this Contract.

2.2

Taxes

2.2.1

“Taxes” are defined as all taxes, fees, charges, or duties and any interest,
penalties, fines, or other additions to tax, including, but not limited to
sales, use, value added, gross receipts, stamp, excise, transfer, and similar
taxes imposed by any domestic or foreign taxing authority, arising out of or in
connection with the performance of this Contract or the sale, delivery,
transfer, or storage of any services, Owner-furnished equipment, or other things
furnished under this Contract. Owner will be responsible for and pay all Taxes,
other than Taxes imposed upon the gross receipts or net income of Boeing derived
hereunder. Owner is responsible for filing all tax returns, reports,
declarations and payment of any taxes related to or imposed on Owner’s furnished
equipment.

2.2.2

Reimbursement of Boeing.  Owner will promptly reimburse Boeing on demand, net of
additional taxes thereon, for any Taxes (other than income Taxes) that are
imposed on and paid by Boeing or that Boeing is responsible for collecting plus
interest in accordance with Annex 5, Article 7.0 of this Contract.





6




--------------------------------------------------------------------------------

2.3

Payment Provisions

2.3.1

Steady State Operations and Maintenance (O&M).  In consideration for Steady
State O&M Services performed by Boeing, Owner shall make payments in accordance
with Annex 5 at least five (5) business days prior to the first day of each
calendar month during the Steady State O&M Services period. The payment amount
will be payable by Owner each month in advance as provided in Annex 5.

2.3.2

Guaranteed Payment Alternative.  The Parties agree that the terms set forth in
Article 2.3.1 are the prevailing payment terms for use under this Contract. The
terms of this Article 2.3.2 are an alternative to be used only upon Boeing’s
prior written approval.

2.3.2.1

In accordance with this Article 2.3.2, subparagraphs 2.3.2.2 and 2.3.2.3, Owner
may elect to use the alternative guaranteed payment method to pay for monthly
services provided by Boeing for any given month in lieu of Article 2.3.1. Owner
will request Boeing’s approval to pay in accordance with this Article 2.3.2 five
(5) days prior to either the first day of each month or up to a specified number
of months if previously coordinated with Boeing. The request shall state the
purpose of the request, applicable period, and invoice amount(s).

2.3.2.2

In order to facilitate payments to Boeing, so as to insure an electronic funds
transfer of such payments, Owner shall establish and maintain at Owner’s expense
an automatic payment instruction with Owner’s bank. This instruction shall
direct the bank to make monthly payments to Boeing on the business day of, or
business day after, Owner’s receipt of the payment from their U.S. government
customer. Owner shall provide evidence satisfactory to Boeing of the selected
method, and the establishment and maintenance of the payment instruction
hereunder. Owner shall immediately notify Boeing in the event (i) the U.S.
Government terminates its contract (Contract No. DCA 100-01 C-4007 with the
Defense Information Services Agency, as amended) with Owner; and/or (ii) Owner
intends to withdraw or modify the automatic payment instruction described in
this Article 2.3.2.2. In any event, Owner covenants that it shall not withdraw
or modify such payment instruction without the prior written consent of Boeing.

Owner shall provide immediate notification to Boeing in the event the current
payment terms of “Net 30 Days” is revised in the above identified contract.”

2.3.2.3

In the event that any one guaranteed payment is not rendered on time and in
accordance with Article 2.3.2, then the Parties hereby stipulate: a) that such
event constitutes a material breach of this Contract; b) that Article 2.3.2 will
become null and void and have no further effect under this Contract with all
future payments, as applicable, being made pursuant to Article 2.3.1, unless
Boeing specifically agrees in writing otherwise; c) that Boeing may exercise any
and all of the rights available to it under this Contract, including but not
limited to, termination of this Contract for Owner’s default.





7




--------------------------------------------------------------------------------

2.3.2.4

The guaranteed payment method shall automatically revert to the advance payment
method set forth in Article 2.3.1 if Owner is in default in accordance with
Article 2.3.2.3.

2.3.3

Time and Material Rates for Training and Special Projects.  The Time and
Material Hourly Billing Rate for each direct labor hour for training and Special
Projects is as set forth in Annex 5.

2.3.4

Payment Escalation.  Beginning with the payment for work performed in January
2005, the monthly payments are subject to increase (but not decrease) as
provided in Paragraph 3.0 of Annex 5.

2.3.5

Constellation Re-orbit.  Boeing shall perform all activities and tasks required
and necessary by the Re-Orbit Statement of Work on a firm, fixed price basis as
set forth in Annex 5 of this Contract.

Article 3.

Owner-Furnished Facilities, Equipment, Information, and Third-Party Maintenance
and Technical Support Agreements

3.1

Owner shall provide to Boeing all facilities and equipment necessary to enable
Boeing to accomplish the Statements of Work and otherwise available to Owner so
that Boeing may perform the services required under this Contract. Owner shall
have access to all facilities at all times, including but not limited to lab
access, for verification of changes to the ICS and of Boeing’s services
hereunder. Boeing has no obligation under this Contract to provide any
facilities or equipment.

3.2

Title and risk of loss or damage to Owner-furnished facilities, equipment and
information shall remain with Owner and shall not pass to Boeing, and the
furnished items shall not be used other than for the purposes of the Contract
without the prior written approval of Owner.

3.3

In the event that any Owner-furnished equipment is found to be deficient,
damaged or unserviceable when delivered or otherwise made available to Boeing,
or becomes lost due to reasons other than willful misconduct or lack of good
faith on the part of Boeing, or becomes deficient, damaged or unserviceable
during normal and proper use while in the physical custody of Boeing, and such
deficiency, damage or unserviceability is reported in writing to Owner as soon
as practicable after the deficiency, damage, or unserviceability has been
discovered by Boeing, then Owner shall arrange for repair, replacement or
modifications as appropriate at no cost to Boeing. Owner shall arrange for
repair, replacement or modification at its discretion after such consultation
with Boeing as is required to minimize any adverse effects on the performance of
the Contract.

3.4

Owner shall provide to Boeing the intellectual property, data, and other
information owned or otherwise available to Owner and necessary to enable Boeing
to accomplish the Statements of Work in a usable format. Boeing will use the
intellectual property so provided only for the purpose of performing under the
Contract and in compliance with any





8




--------------------------------------------------------------------------------

nondisclosure or other restrictions to which the use of such intellectual
property is subject of which Boeing has notice. Boeing has no obligation under
this Contract to provide any additional intellectual property, data or other
information.

3.5

Owner agrees to provide, at Owner’s expense, third-party software and hardware
maintenance agreements to support Boeing’s performance of the Statements of Work
under this Contract. 3.6 Failure to provide the items specified in Articles 3.1,
3.3, 3.4, and 3.5 above within the timeframe requested or suitable for its
intended purpose or in the event that any of the items so specified are
insufficient in the reasonable judgment of Boeing to allow it to perform the
services otherwise provided for under this Contract, the costs of such items
will constitute a change to this Contract for which Boeing shall be entitled to
an equitable adjustment to any affected terms of this Contract including but not
limited to price or schedule.

Article 4.

Changes

Changes, which can be proposed by either Party to this Contract, may be made
only by mutual agreement of both Parties hereto. Such changes shall be evidenced
by a written agreement executed by authorized representatives of both Parties.
No change shall be binding on either Party unless and until such written
agreement is fully executed by both Parties. In the event a change is required,
Boeing will submit a change proposal that will be negotiated and the results
will be incorporated into this Contract. No amendment or waiver of any provision
of this Contract of which Motorola is a third-party beneficiary shall be
effective without the written consent of Motorola. Motorola is a third-party
beneficiary of this Article 4.

Article 5.

Inspections and Quality Control

5.1

Inspection.  Subject to Article 17, Export Control, Owner’s representatives may
inspect Boeing’s services at any reasonable time, provided such inspection does
not interfere with Boeing’s performance.

5.2

Quality Control.  Boeing shall maintain quality control consistent with industry
standards and in accordance with the performance criteria set forth in the
Statements of Work contained in Annexes 3 and 4 of this Contract.

Article 6.

Delivery

6.1

Boeing shall deliver services necessary to perform the Statements of Work
included in Annexes 3 and 4 of this Contract on a timely basis within the period
of time set forth in Article 1.3, Period of Performance.

Article 7.

Excusable Delay

7.1

General.  Boeing and its subcontractors will not be liable for any delay in the
scheduled delivery of services or other performance under the Contract caused by
(i) acts of God; (ii) war or armed hostilities or terrorist attack; (iii)
government acts, or failure of government to act, or priorities; (iv) fires,
floods, or earthquakes; (v) strikes or labor troubles causing cessation,





9




--------------------------------------------------------------------------------

slowdown, or interruption of work; (vi) inability, after due and timely
diligence and best efforts, to procure materials, systems, accessories,
equipment or parts; or (vii) any other cause to the extent such cause is beyond
Boeing’s and its subcontractors’ reasonable control and not occasioned by
Boeing’s or its subcontractors’ fault or negligence (collectively, “Excusable
Delay”).

7.2

Notice of Delay.  Boeing will give written notice to Owner (i) of any delay as
soon as Boeing concludes that its services will be delayed beyond the scheduled
performance due to an Excusable Delay and, when known, (ii) of a revised
performance date based on Boeing’s appraisal of the facts.

7.3

Adjustment to Price.  In the event of any such Excusable Delay, the performance
schedule shall be extended by mutual agreement of the Parties and the monthly
payments shall be adjusted by mutual agreement of the Parties to account for any
additional costs incurred by Boeing as a result of such Excusable Delay. Boeing
shall exert its best efforts to mitigate such additional costs to the extent
reasonable.

7.4

Performance Impact.  In the event of any such Excusable Delay, Boeing shall be
relieved of its obligations to meet the performance criteria set forth in the
Statements of Work contained in Annexes 3 and 4 of this Contract during, and
only during, the period of Excusable Delay.

7.5

Exceptions.  Notwithstanding anything contained to the contrary in this Article
7, (a) there shall be no Excusable Delay by Boeing for operating and maintaining
the Constellation and System Control Segment, except for the acts or events
described in Article 7.1.

Article 8.

Indemnification/Insurance

8.1

Definition of “Boeing.”  For the purposes of this Article 8, “Boeing” is defined
as The Boeing Company, its divisions, subsidiaries, affiliates, subcontractors,
assignees of each, and their respective directors, officers, employees and
agents.

8.2

Insurance Provided by Boeing.  Boeing shall procure and maintain during the
performance of this Contract, at its sole cost and expense, Worker’s
Compensation Insurance covering all employees of Boeing performing any work
hereunder in statutory amounts; provided, however, that Boeing may maintain a
self-insurance program in lieu of Worker’s Compensation Insurance if authorized
and qualified to do so pursuant to statutory authority.

8.3

Indemnification of Boeing by Owner.

8.3.1

Except for matters covered by Article 8.2 above, Owner shall indemnify and hold
harmless Boeing, its divisions, subsidiaries, and affiliates, the assignees of
each, and their directors, officers and employees against any and all claims and
liabilities in excess of the insurance required by Article 8.4, or in the event
the insurance does not respond, is not collectible, or is not recoverable, for
any reason. Such claims and liabilities include costs and expenses (including
attorneys’ fees incident thereto or incident to successfully establishing the





10




--------------------------------------------------------------------------------

right to indemnity) for injury to or death of any person, including employees of
Owner and Boeing or for loss or damage to any property of any kind, arising out
of or in any way relating to the performance of Boeing under this Contract,
including but not limited to development, operation, use, Re-orbit or De-orbit
of the Iridium Satellite Constellation, whether or not such injury, death, loss
or damage is due to the negligence of Boeing, but excluding injury, death, loss
or damage caused by the gross negligence or willful misconduct of Boeing. Owner
and Boeing shall cause their insurers to waive all rights of subrogation or
recourse against each other. Owner’s obligations under this indemnity will
survive the expiration, termination or completion or cancellation of this
Contract.

8.3.2

Owner shall retain all risk of loss of and title to the Iridium Communications
System. Owner hereby releases and relieves Boeing, its directors, officers,
agents, employees, invitees and contractors and waives its entire claim of
recovery, including claims by Owner, Customers or their Customers, for loss or
damage to the ICS, any individual ICS spacecraft (including without limitation)
loss of use, loss of revenues, profit and any consequential damages of any kind
suffered by Owner pursuant to the provisions of this Contract, whether or not
such loss or damage is due to the negligence of Boeing. Owner shall cause its
insurers to waive all rights of subrogation or recourse against Boeing.

8.3.3

Owner will provide Boeing with certificates of insurance annually showing that
Boeing is named as an “additional insured” under Owner’s policies. Specifically,
the policies should state that Boeing is an additional insured pursuant to the
provisions of this Contract.

8.4

Insurance Provided by Owner.  As a condition precedent to any Boeing legal
obligations arising under this Contract, Owner shall procure and maintain during
performance of this Contract, at its sole cost and expense, insurance which
specifically includes: (a) the In-Orbit Insurance Policy in the form attached
hereto in Annex 1 or in such other form as is reasonably satisfactory to Boeing,
(b) comprehensive general liability insurance (“General Liability Insurance
Policy”), (c) property insurance and (d) other insurance specified in Annex 1,
all on such terms and conditions, coverage amounts and with such insurers as are
acceptable to Boeing. Such insurance shall name Boeing, its contractors and
subcontractors as additional insureds. Owner shall furnish Boeing with a waiver
of its insurance carrier’s rights of subrogation, and, with respect to the
insurance obligations under this Article, such insurance shall also provide that
the insurers shall give sixty (60) days notice to Boeing prior to the effective
date of cancellation or termination of such insurance. Owner shall provide
Boeing with a binder letter and form of policy from its insurance agent no later
than twenty-one (21) days before effective date of cancellation. The binder
letter shall be included as Annex 13 to this Contract. Boeing shall be
responsible and liable to Owner for any increase in premium for the In-Orbit
Insurance Policy and General Liability Insurance Policy resulting from Boeing’s
deviation from the Statements of Work set forth in Annexes 3 and 4 without the
prior written consent of Owner. Boeing shall, at no cost or expense to Owner,
support any and all insurance presentations and technical review requested by
Owner or any of its insurance underwriters.





11




--------------------------------------------------------------------------------

Article 9.

Advance Payments, Re-orbit, Security for Payments, and Additional Fee

9.1

Advance Payments.  To ensure adequate funds are provided to enable Boeing to
perform the Annex 4 Statement of Work, Owner shall make the following advance
payments to Boeing:

9.1.1

In the event of Owner’s default, Owner shall pay to Boeing U.S. $12,900,000.00
for Boeing services for Re-orbiting of the Constellation in accordance with the
Re-orbit Statement of Work included as Annex 4 to this Contract. This amount
covers preparation and execution of the de-orbit activity. This amount shall
escalate annually effective January 1 of each year. Annual escalation shall be
in accordance with Annex 5, Paragraph 3.0. The Parties agree that the escalation
base shall be the third quarter of calendar year 2004.

9.1.2

An amount equal to the premium for the In-Orbit Insurance Policy, Section B
Coverage as set forth in Owner’s insurance agent’s binder letter described in
Article 8.4 to this Contract.

9.1.3

Owner’s insurance agent shall provide a letter to Boeing stating that Schedule A
of the In-orbit Insurance Policy (covers in-orbit risks) does not have to be in
effect during de-orbit of the constellation that is covered by Schedule B, the
de-orbit rider. Schedule B will cover in-orbit risk and de-orbit risk
concurrently. The letter shall be included as Annex 14, “Insurance Agent
Letter”, to this Contract.

9.2

Security for Payment.  Owner’s obligations to make payments hereunder have been
or will be secured as follows:

9.2.1

As security for payment of Boeing’s price for the work required under the
Re-orbit Statement of Work, currently set at U.S. $12,900,000.00 and subject to
escalation in accordance with Annex 5, Paragraph 6.1, and an additional U.S.
$2,500,000.00 for payment of the premium for Schedule B, In-orbit Insurance
Policy (Annex 1), Owner has provided, or has caused Iridium Satellite to
provide, concurrently with the execution hereof, an irrevocable standby letter
of credit in the revised amount of U.S. $15,400,000.00 (a copy of which is
attached as Annex 11) naming Boeing as beneficiary, which letter of credit shall
be renewed annually or replaced with another letter of credit from a financial
institution with a credit rating of no less than “AA-” and in a form and format
reasonably acceptable to Boeing not less than forty-five (45) days before its
expiration date so as to extend the term thereof through the period of
performance of this Contract (which letter of credit as so renewed or replaced
is the “Letter of Credit”). Boeing shall have the unilateral right to draw the
full amount of the Letter of Credit in the event that: (i) the Letter of Credit
is not renewed or replaced as required by the preceding sentence at least
forty-five (45) days before its expiration or (ii) upon the occurrence of any of
the events identified in this Contract that results in Boeing’s commencement of
a Re-orbit of the Constellation.

In addition, the Re-orbit Letter of Credit shall serve as security for the full
and timely performance of Owner’s obligations to make payments under this
Contract. As such, Boeing shall have the unilateral right to draw an amount
equal to any indebtedness that Owner may have





12




--------------------------------------------------------------------------------

to Boeing as a result of non-payment of monthly invoices in accordance with the
payment provisions included in Annex 5 or for any other amounts due to Boeing
under the Contract. In the event Boeing draws down the letter of credit, Owner
shall immediately replenish the Letter of Credit balance via amendment by the
drawn amount.

9.2.2

Reserved.

9.2.3

Reserved.

9.2.4

In addition, the above letter of credit will be used to secure Boeing’s price
for its activities associated with Re-orbit delay of, if any, and Re-orbit of
the ICS, and to pay the premium for Schedule B of the In-orbit Insurance Policy
and to secure any monies due to Boeing as a result of and during performance of
this Contract .

9.2.5

Reserved.

9.2.6

Reserved.

9.2.7

Reserved.

9.2.8

Equitable Adjustment.  Owner agrees that the amount set forth in the Letter of
Credit (Annex 11) for purposes of payment of the insurance policy premium shall
be adjusted annually such that it reflects changes in the annual premium amount
in the In-orbit Insurance Policy. The equitable adjustment shall be equal to the
amount set forth in the binder letter described in Article 8.4 of this Contract.
Additionally, the amount set forth in the letter of credit for purposes of
payment of Boeing’s Re-orbit effort, currently U.S. $12,900,000.00, shall be
adjusted each January 1 based on the Economic Price Adjustment provision
included in Annex 5, Paragraph 6.0. Failure by the Parties to amend this
Contract to incorporate the annual adjustments shall not constitute a waiver of
the applicable price escalation. Owner agrees that the index base (reference
Annex 5, Paragraph 3.0 for the specific index) for the de-orbit price adjustment
shall be the third quarter of calendar year 2004.

9.2.9

The Bankruptcy Court Order in the form of that attached hereto as Annex 8 shall
have been entered by the Bankruptcy Court and not be subject to a stay. The
rights of Boeing under the Bankruptcy Court Order will be retained by Boeing
until Boeing has received all of the payments required under Article 9.1. Such
payments shall be made in accordance with Article 9.2.

9.2.10

Reserved

9.3

Additional Payment. Previously the indirect parent of the Owner.  Iridium
Holdings LLC (“Holdings”), had agreed to make certain payments to Boeing for
services and expertise rendered under this Contract. Boeing and the Owner have
estimated what the present value of these payments would be over the Term of
this Contract and have agreed that in lieu of these payments that Owner, would
pay in addition to the other payments, otherwise payable for services





13




--------------------------------------------------------------------------------

hereunder the sum $7,750,000 US, payable as follows:   On or before April 15,
2007 Owner

shall pay to Boeing U.S. $3,000,000.00.

On or before June 30, 2007 Owner shall pay to Boeing an amount of U.S.
$2,500,000.00.

On or before December 1, 2007 Owner shall pay to Boeing an amount of U.S.
$2,250,000.00.




Once paid, there shall be no Additional Payments due Boeing under this Section




9.4

Boeing’s Rights with Respect to Re-orbit.  The occurrence of any one of the
following events shall provide to Boeing the unilateral right to commence
Re-orbit of the Constellation. None of the provisions of this Article 9.4 are
subject to dispute under Article 16 of this Contract or Article 7 (Excusable
Delay) of this Contract.

9.4.1

Owner’s failure to make contract payments including advance payments to Boeing
in the amounts and on the dates set forth in Articles 9.1 and 9.2 of this
Contract after forty-five (45) days’ written notice from Boeing;

9.4.2

the commencement of (x) a voluntary bankruptcy proceeding or (y) an involuntary
bankruptcy proceeding that is not dismissed within 20 days of its filing, in
each case against Owner or Iridium Satellite LLC;

9.4.3

Reasonable grounds for Boeing to question the financial stability of Owner after
providing owner thirty (30) days’ written notice and opportunity to cure its
performance in accordance with Uniform Commercial Code provision regarding
adequate assurances;

9.4.4

The failure for any reason by Owner to maintain continuous uninterrupted
coverage under the In-Orbit Insurance Policy and/or to maintain the availability
of policy coverage for Re-orbiting the Satellite Constellation in accordance
with the Re-orbit Statement of Work;

9.4.5

Failure of Owner to provide Boeing quarterly financial statements for Iridium
Constellation LLC and Iridium Satellite LLC after 30 days written notice by
Boeing to Owner;

9.4.6

If Owner is in Default in accordance with Article 13 of this Contract;

9.4.7

Should new or modified U.S. or international regulation requirements threaten to
increase the risk of Constellation operation and/or the Re-orbit process or the
cost of operation and/or Re-orbit. However, Boeing may waive Re-orbit rights as
to increased cost or risk if Owner executes an acceptable equitable adjustment.
Boeing shall provide Owner written notice of its intent to exercise its right
under this Article 9.4.7 at least thirty (30) calendar days prior to commencing
any Re-orbit activity.

9.4.8

It is understood by the Parties that upon the occurrence of any one of the above
events, Boeing will promptly begin Re-orbiting the satellites in accordance with
the Re-





14




--------------------------------------------------------------------------------

orbit Statement of Work with the end result being the decommissioning of the
entire Constellation.

9.5

U.S. Government’s Rights with Respect to Re-orbit.  Upon the occurrence of any
event requiring Re-orbit of the Constellation identified in the U.S. Government
Indemnification Contract (which is incorporated herein by reference), Boeing
shall have the unilateral right to commence Re-orbit of the Constellation. None
of the provisions of this Article 9.5 are subject to dispute under Article 16 of
this Contract or to Article 7 (Excusable Delay) of this Contract.

9.6

Motorola’s Rights with Respect to Re-orbit.  Upon the occurrence of any of the
following events, Owner agrees to cause Boeing and Boeing shall promptly perform
the tasks and activities set forth in Annex 4 hereto (as updated from time to
time) to commence Re-orbit of the Constellation. None of the provisions of this
Article 9.6 are subject to dispute under Article 16 of this Contract or to
Article 7 (Excusable Delay) of this Contract.

9.6.1

Owner’s failure to make the payment required by Section 4.A (2)(b) of the
Motorola Agreement;

9.6.2

the commencement of (x) a voluntary bankruptcy proceeding or (y) an involuntary
bankruptcy proceeding that is not dismissed within 20 days of its filing, in
each case against Owner or Iridium Satellite LLC;

9.6.3

a material breach by Iridium Satellite LLC under the Motorola Agreement which
has not been cured within 20 days of such breach;

9.6.4

a material breach by Boeing under this Contract or the Motorola Side Letter
which has not been cured within 20 days of such breach;

9.6.5

an order from the U.S. government ordering Owner or Iridium Satellite LLC to
direct Boeing to commence Re-orbiting;

9.6.6

upon written notice from Motorola that it has concluded that there are
reasonable grounds to believe that an imminent change in law or regulation is
reasonably likely to result in material claims, damages, obligations, costs,
liabilities, penalties or expenses to Motorola in connection with or arising
from the operation, maintenance, Re-orbiting and De-orbiting of the ICS,
including any terrestrial-based portion of the ICS; provided, however, that
there are reasonable grounds to believe that the prompt Re-orbit and De-orbit of
the ICS will mitigate such claims, damages, obligations, costs, liabilities,
penalties or expenses; and

9.6.7

upon written notice from Motorola that (i) it is unable to obtain on
commercially reasonable terms aviation product liability insurance sufficient to
protect it from potential claims, damages, obligations, costs, liabilities,
penalties or expenses in connection with the ICS, and (ii) the U.S. Government,
pursuant to the U.S. Government Indemnification Contract, has not agreed to
cover the amount that would otherwise have been paid by the





15




--------------------------------------------------------------------------------

Aviation Policy (as described in the Motorola Agreement), despite Motorola’s
good faith efforts to comply with Paragraph (c)(2) of the U.S. Government
Indemnification Contract.

9.6.8

Motorola is a third-party beneficiary of this Article 9.6.

9.7

Re-orbit Plan.  The value specified in paragraph 6.0 of Annex 5 of this Contract
is predicated upon Boeing utilizing the U.S. Government coordinated Re-orbit
Plan, as it existed on August 6, 2003, as heretofore amended. Any changes to
this plan by Owner or U.S. Government agency will entitle Boeing or Owner to an
equitable adjustment in the affected terms of this Contract including but not
limited to price and schedule and insurance costs. Owner shall be required to
promptly make additional advance payments to Boeing consistent with Boeing’s
equitable adjustment rights.

9.8

Relief from Stay, etc.  Notwithstanding any other provision of this Contract,
Owner acknowledges and agrees, as a freely negotiated, essential condition to
and an inducement for Boeing’s entry into this Contract, that (a) if Owner
becomes a debtor in a case under the U.S. Bankruptcy Code or other bankruptcy or
insolvency law, and fails to pay on a current basis, in cash, any amounts
payable to Boeing under this Contract or any related agreements, Boeing shall be
entitled to obtain (i) immediate relief from the automatic stay or other stay to
exercise the De-orbiting Rights (as defined in the Bankruptcy Court Order
attached as Annex 8 to this Contract) in addition to its de-orbiting rights
under Article 9.4 of this Contract, and (ii) an immediate determination by Owner
whether to assume or reject this Contract; and (b) this provision shall be
deemed conclusive evidence of the negotiated ongoing intention of the Parties,
and is intended to remain the primary element in determining whether cause
exists for granting such relief to Boeing.

Article 10.

Assignment and Modification

10.1

Assignment.  This Contract is for the benefit of the Parties and their
respective successors and assigns. No rights or duties of either Party may be
assigned or delegated without the prior written consent of the other Party,
except:

10.1.1

Either Party may assign its interest to a corporation or other entity that (i)
results from any merger, reorganization, or acquisition of such Party and (ii)
acquires substantially all the assets of such Party;

10.1.2

Boeing may assign its rights to receive money; and

10.1.3

Boeing may assign any of its rights and duties to any wholly-owned subsidiary of
Boeing provided that Boeing will remain fully and solely responsible to Owner
and to Motorola (only to the extent it is a third-party beneficiary) for all
responsibilities of Boeing under the Contract.





16




--------------------------------------------------------------------------------

10.2

Modification.  None of the provisions, terms or conditions contained in this
Contract may be added to, modified, superseded or otherwise altered, except by a
written instrument signed by authorized representatives of both Parties.

Article 11.

No Warranty

BOEING HAS NOT MADE NOR DOES IT MAKE ANY WARRANTY WITH RESPECT TO THE SERVICES,
OTHER THAN REASONABLE EFFORTS REQUIRED TO COMPLY WITH ANNEXES 3 AND 4 STATEMENTS
OF WORK, MATERIALS OR EQUIPMENT SUPPLIED UNDER THIS CONTRACT, WHETHER STATUTORY,
WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE ALL OF WHICH ARE EXPRESSLY
EXCLUDED AND SUBJECT TO ARTICLE 14 LIMITATION OF LIABILITY.

Article 12.

Termination for Default

12.1

If Boeing fails to exert its best efforts as required by the performance
criteria set forth in the O&M Statement of Work, Owner may terminate this
Contract for cause by providing written notice of default to Boeing by
registered letter. Such termination of this Contract as a result of default by
Boeing shall be deemed effective ten (10) days from receipt by Boeing of such
written notice of default. Boeing has the right to correct such default within
the ten (10) day period without penalty or loss of rights granted anywhere in
this Contract.

12.2

If this Contract is terminated as provided in this Article, Boeing shall:

12.2.1

Promptly refund to Owner the monthly payment paid by Owner to Boeing prorated
for the remaining days in the month during which such termination is effective;
and,

12.2.2

Be paid the applicable monthly payments earned for all completed months of this
Contract prior to the month in which such termination is effective; and,

12.2.3

Upon request by Owner and at Owner’s expense, protect and preserve property in
the possession of Boeing in which Owner has an interest; and,

12.2.4

Notwithstanding Article 14.3 of this Contract, Boeing agrees to pay to Owner all
reasonable costs to have this Contract completed by another responsible
contractor, to the extent such costs exceed the total amount which Owner would
have had to pay Boeing for this Contract had Boeing completed the Contract as
required; provided however that Owner enters into a contract with a responsible
contractor to complete the terminated effort within one (1) year of notification
of termination for default;

12.2.5

Return to Owner all drawings and other technical data associated with the ICS
which Owner provided to Boeing in order for Boeing to perform under this
Contract; and





17




--------------------------------------------------------------------------------

Boeing shall repay unused Advanced Payments provided by Owner under Article 9
hereof and release any and all liens and security interests securing payments by
Owner hereunder.

12.3

If, after Owner’s issuance of a notice of default under the provisions of this
Article, it is determined for any reason that Boeing was not in default under
the provisions of this Article, or that the delay was excusable under the
provisions of the Article 7, Excusable Delays, the rights and obligations of the
parties shall be the same as if Owner defaulted in performance of its
obligations under this Contract as provided by Article 13, Default by Owner.

Article 13.

Default by Owner

13.1

In the event Owner fails to perform any obligation which it is required to
perform pursuant to this Contract, including without limitation, Owner’s failure
to make timely payments as required by this Contract, Boeing may, if such
failure is not corrected by Owner within ten (10) days after notice of such
failure is given by Boeing, (five (5) days in the case of Owner’s failure to
make timely payments), stop work on this Contract (except as otherwise provided
herein) and consider Owner to be in default of this Contract. If the Owner is in
default of this Contract, Owner shall:

1.

Immediately pay to Boeing, to the extent it had not already done so, all
payments for all months completed prior to the monthly period during which such
default by Owner occurs; and

2.

Immediately pay to Boeing the full payment for the monthly period during which
such default by Owner occurs.

Article 14.

LIMITATION OF LIABILITY

14.1

THE PARTIES TO THIS CONTRACT EXPRESSLY RECOGNIZE THAT COMMERCIAL SPACE VENTURES
INVOLVE SUBSTANTIAL RISKS AND RECOGNIZE THE COMMERCIAL NEED TO DEFINE, APPORTION
AND LIMIT CONTRACTUALLY ALL RISKS ASSOCIATED WITH THIS COMMERCIAL SPACE VENTURE.
THE WARRANTIES, OBLIGATIONS, AND LIABILITIES OF BOEING AND OWNER, AND THE
REMEDIES OF BOEING AND OWNER, AND THE LIMITATIONS OF LIABILITY SET FORTH IN THIS
CONTRACT FULLY REFLECT THE PARTIES’ NEGOTIATIONS, INTENTIONS, AND BARGAINED-FOR
ALLOCATION OF THE RISKS ASSOCIATED WITH THIS COMMERCIAL SPACE VENTURE.

14.2

Exclusive Remedies.  THE SOLE REMEDIES OF EACH PARTY (AND ITS AFFILIATES AND
AGENTS) FOR ANY CLAIMS AGAINST THE OTHER PARTY (AND ITS AFFILIATES AND AGENTS)
WITH RESPECT TO ALL CLAIMS OF ANY KIND, WHETHER IN CONTRACT, WARRANTY, STRICT
LIABILITY, TORT, OR OTHERWISE, AND WHETHER ARISING BEFORE OR AFTER DELIVERY OF
ANY DELIVERABLE ITEM, FOR ANY LOSSES ARISING OUT OF OR RELATED TO THIS CONTRACT
OR





18




--------------------------------------------------------------------------------

THE WORK ARE LIMITED TO THE REMEDIES SET FORTH IN THIS CONTRACT, WHICH ARE IN
LIEU OF ANY OTHER REMEDIES AT LAW OR IN EQUITY.

14.3

Limitation of Contractor’s Liability.  IN NO EVENT SHALL BOEING BE LIABLE TO
OWNER AND ITS AFFILIATES AND ASSOCIATES IN AN AGGREGATE AMOUNT THAT EXCEEDS THE
TOTAL CONSIDERATION PAYABLE FOR AUTHORIZED WORK UNDER THIS CONTRACT. THE
LIABILITY LIMITATION INCLUDES BUT IS NOT LIMITED TO LIQUIDATED DAMAGES, BOEING’S
INCURRED COSTS, INCURRED IN REPAIR OR REPLACEMENT OF DEFECTS IN DELIVERABLE
ITEMS AND IN REPERFORMANCE OF SERVICES, ANY PRICE REDUCTIONS OR REFUNDS GRANTED
TO CUSTOMER UNDER ANY PROVISION OF THIS CONTRACT.

The limitation of liability will apply regardless of the forum in which the
Claim is brought, whether in court or in arbitration or by notice to Boeing to
remedy a Defect, or whether it is paid as a result of a settlement. The amount
of the limitation is cumulative, commencing from the time the Original Agreement
was signed. Once Boeing has paid Owner an amount equal to the limit of Boeing’s
liability, then Owner will not have any further right to receive money from
Boeing for any Claim.

14.4

No Consequential Damages, etc.  NEITHER BOEING NOR OWNER SHALL HAVE ANY
OBLIGATION OR LIABILITY TO THE OTHER WITH RESPECT TO THE SUBJECT MATTER HEREOF,
WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT (INCLUDING ACTIVE,
PASSIVE, OR IMPUTED NEGLIGENCE) OR OTHERWISE FOR ANY CLAIM FOR LOSS OF USE,
REVENUE OR PROFIT (OTHER THAN PROFIT FROM PAYMENTS UNDER THIS CONTRACT), OR FOR
ANY PUNITIVE, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE
OR NOT.

Article 15.

Intellectual Property

15.1

Data.

15.1.1

Any specifications, drawings, technical information or other data furnished by
Boeing to Owner shall remain Boeing’s property, shall be kept confidential by
Owner, and shall be returned to Boeing at Boeing’s request.

15.1.2

Any specifications, drawings, technical information or other data furnished by
Owner to Boeing (including, but not limited to, any Intellectual Property
Rights, Patents or other technical information provided to Owner by Motorola
under an Intellectual Property Rights Agreement) shall remain Owner’s property,
shall be kept confidential by Boeing, and shall be returned to Owner at Owner’s
request.





19




--------------------------------------------------------------------------------

15.2

Indemnity.  Owner agrees to indemnify and hold Boeing harmless for any claim by
any third party that Owner is not the legal owner or valid licensee of any
specifications, drawings, technical information or other data furnished to
Boeing by Owner under this Contract.

15.3

Jointly-Developed Property.  Boeing and Owner agree that any specifications,
drawings, technical information or other data that is developed after the
Effective Date, and developed under this Contract, to enhance or improve the ICS
shall be considered jointly developed intellectual property, and each Party may
use and exploit such property for its own use and account in addition to its
utilization with the ICS.

15.4

Special Projects.  To the extent Boeing develops intellectual property under
Special Projects, and Boeing is reimbursed for its work under Special Projects
on a Time and Material basis, all intellectual property shall be owned
exclusively by Owner as set forth in the annex incorporating the Special Project
into this Contract.

Article 16.

Dispute Resolution

16.1

Procedures.  All disputes arising out of or related to this Contract, unless
specifically exempted by the language of this Article, will be decided by the
internal dispute resolution procedures of this Article 16 and those other
dispute resolution procedures set forth in attached Annex 7, Dispute Resolution
Procedures, or by the courts within the State of Illinois for Owner or
California for Boeing as set forth in Annex 7 hereto, in an effort to reduce the
incidence and costs of extended disputes. No act, omission, or knowledge, actual
or constructive, of a Party will in any way be deemed to be a waiver of the
requirement for timely notice of a dispute unless there is an explicit,
unequivocal written waiver thereof.

16.2

Internal Dispute Resolution; Notice and Negotiation.  Subject to the provisions
of Article 16.C entitled “Injunctive Relief; Letter of Credit,” the Parties
will, prior to the initiation of any other dispute resolution procedure, attempt
to resolve any dispute as follows:

16.2.1

The Party raising the dispute will provide to the person designated under
Article 21 of the other Party a notice of such dispute (a “Dispute Notice”). The
Dispute Notice will include a clear and detailed description of the dispute and
the specific provisions of this Contract relevant thereto. Each Party shall
within fifteen (15) days following the day the Dispute Notice is received
provide the other with all documentation supporting its position in the dispute.
The person designated under Article 21 or such other appropriate individual will
attempt to resolve the dispute promptly and in good faith.

16.2.2

If the dispute is not resolved within twenty-five (25) days after the receipt of
a Dispute Notice by the receiving Party, at either Party’s written request the
dispute will be forwarded to its corresponding senior management for resolution.
The appropriate senior level managers of each Party will attempt to resolve the
dispute promptly and in good faith.

16.2.3

If a dispute has not been resolved within twenty (20) days after request by
either Party to forward the dispute to its corresponding senior management, the
dispute shall thereafter be subject to the provisions of attached Annex 7,
Dispute Resolution Procedures.





20




--------------------------------------------------------------------------------

16.2.4

All negotiations pursuant to these internal dispute procedures will be
confidential and will be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

16.3

Injunctive Relief; Letters of Credit.  Notwithstanding any other provision of
this Article 16, either Party will have the right to apply to a court having
appropriate jurisdiction to seek interim injunctive relief until the dispute is
resolved and may draw on any applicable letters of credit irrespective of
whether there is a dispute.

16.4

Co-Party/Third Party Claims.  The provisions of this Article 16 shall not be
binding for disputes in the nature of cross-claims, impleaders, or any similar
co-party or third-party claims, by one Party against another, resulting from and
in connection with any action brought by any person other than a Party to this
Contract.

16.5

Intellectual Property Rights.  Notwithstanding the foregoing, the provisions of
this Article 16 shall not be binding for disputes arising from or related to
either Party’s intellectual property rights.

16.6

Third-party beneficiary.  To the extent that a dispute involves Motorola’s
third-party beneficiary rights, Motorola is a third-party beneficiary of this
Article 16.

Article 17.

Export Control

17.1

Neither Party shall export, directly or indirectly, any information or technical
data disclosed under this Contract to any individual or country which the U.S.
government at the time of export requires an export license or other government
approval without first obtaining such license or approval. The Parties recognize
that Owner may be comprised of individuals or entities for which Owner and
Boeing must ensure no disclosure of technical data unless and until Owner and
Boeing obtains appropriate export licenses from the U.S. Government.

17.2

Owner agrees to provide to Boeing the information necessary to allow Boeing to
evaluate the need to obtain licenses from the U.S. Government. The information
will be provided in a timely manner in order to minimize the impact to Boeing’s
performance of the Statements of Work.

17.3

Boeing shall not be required to perform any work under this Contract requiring
export licenses until such licenses have been obtained from the U.S. Government.
Any Boeing delay resulting from the lack of an approved export license will be
an excusable delay within the meaning of Article 7 hereof.

Article 18.

Permits and Licenses

18.1

Owner shall use its reasonable best efforts to defend and maintain all permits,
licenses and approvals required by the United States Federal Communications
Commission (FCC) or by any applicable U.S. law or regulation, as well as all
necessary orbital locations and





21




--------------------------------------------------------------------------------

radio frequency spectrum, to operate the Constellation and to operate the System
Control Segment in accordance with their respective terms and conditions.

18.2

Owner shall use its reasonable best efforts to operate the Constellation and
System Control Segment in accordance with all applicable laws and government
regulations.

18.3

Owner shall pay for its costs of applying for, obtaining and renewing the
aforementioned approvals, licenses and permits.

18.4

Owner agrees not to take any action or enter into any agreement or arrangement
with a third party that conflicts with Boeing’s rights and obligations under
this Contract, or to act or fail to act in any manner which would interfere with
Boeing’s aforementioned responsibilities.

18.5

Nothing contained herein shall be interpreted as requiring Boeing to apply for
or obtain the blanket mobile licenses to operate subscriber units nor the
authorizations necessary to operate gateways in the United States or any other
country.

Article 19.

Disclosure and Use of Information by the Parties

19.1

“Proprietary Information” is defined as information which the disclosing party
at the time of disclosure identifies in writing as Proprietary Information by
means of a proprietary legend, marking, stamp or other positive written notice
identifying the information to be proprietary. In order for information
disclosed orally or visually by a party to this Contract to be Proprietary
Information protected hereunder, the disclosing party shall identify the
information as proprietary at the time of the disclosure and, within thirty (30)
days after such oral or visual disclosure, reduce the subject matter of the
disclosure to writing, properly stamped with the proprietary legend, marking,
stamp or other positive written notice and submit it to the receiving party.

19.2

Except as may be specifically provided otherwise in this Contract, Proprietary
Information of Boeing disclosed hereunder to Owner may only be used by Owner for
monitoring the progress of the performance of this Contract by Boeing.

19.3

Except as may be specifically provided otherwise in this Contract, Proprietary
Information of Owner disclosed hereunder to Boeing may only be used by Boeing in
performance of the work specified in this Contract.

19.4

It is agreed that for a period of ten (10) years following the receipt of
Proprietary Information, the receiving party will use such information only for
the purpose(s) provided in Articles 19.2 and 19.3 above as applicable and shall
take reasonable efforts to preserve in confidence such Proprietary Information
and prevent disclosure thereof to third parties. Each of the parties agree that
it will use the same reasonable efforts to protect the other’s Proprietary
Information as are used to protect its own but will at least use reasonable
care. Disclosures of such information shall be restricted to those individuals
directly participating in the efforts provided in Articles 19.2 and 19.3 above
who have a need to know such information, and, who





22




--------------------------------------------------------------------------------

have been made aware of and consent to abide by the restrictions contained
herein concerning the use of such information.

19.5

The obligation to protect Proprietary Information, and the liability for
unauthorized disclosure or use of Proprietary Information, shall not apply with
respect to such information which is now available or becomes available to the
public without breach of this Contract; information lawfully received without
restrictions from other sources; information known to the receiving party prior
to disclosure not subject to a separate nondisclosure obligation; information
published or disclosed by the disclosing party to others, without restriction;
information developed by the receiving party independent of and without use of
information disclosed by the disclosing party; or, information for which further
use or disclosure by the recipient is authorized in writing by the disclosing
party.

Article 20.

Nondiscrimination, Equal Opportunity, and Other Requirements

During the performance of this Agreement, Boeing agrees to comply with all
United States federal, state and local laws concerning discrimination in
employment and non segregation of facilities including, but not limited to, the
requirements of Executive Order 11246 (41 CFR 60-1.4), Section 503 of the
Rehabilitation Act of 1973 (41 CFR 60-741.4), and the Vietnam Era Veteran’s
Readjustment Assistance Act of 1974 (41 CFR 60-250.4), which equal opportunity
clauses are hereby incorporated by reference.

Article 21.

Notices

All notices required by this Contract will be in English, will be effective on
the date of receipt, and will be transmitted by any customary means of written
communication, addressed as follows:

Boeing:

The Boeing Company

13100 Space Center Blvd.

Houston, Texas 77059-3556

Attention: Danny White

Mail Stop: HM6-40

Owner:

Iridium Constellation LLC

6701 Democracy Blvd., Suite 500

Bethesda, MD 20817

Attention: Michael Deutschman

with copies to:

Isaac M. Neuberger, Esquire

Neuberger, Quinn, Gielen,

Rubin & Gibber, P.A.

One South Street, 27th Floor

Baltimore, Maryland 21202





23




--------------------------------------------------------------------------------




 

Iridium Constellation LLC

8440 S. River Parkway

Tempe, AZ 85284

Attention: Dannie Stamp




Iridium Satellite LLC

6701 Democracy Blvd., Suite 500

Bethesda, MD 20817

Attention: Michael Deutschman

Article 22.

Miscellaneous

22.1

Headings.  Article and paragraph headings used in this Contract are for
convenient reference only and are not intended to affect the interpretation of
this Contract.

22.2

GOVERNING LAW.  THIS CONTRACT WILL BE INTERPRETED UNDER AND GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE, U.S.A., EXCEPT THAT DELAWARE CHOICE OF LAW RULES SHALL
NOT BE INVOKED FOR THE PURPOSE OF APPLYING THE LAW OF ANOTHER JURISDICTION.

22.3

Waiver/Severability.  Failure by either Party to enforce any provision of this
Contract will not be construed as a waiver. If any provision of this Contract is
held unlawful or otherwise ineffective by a court of competent jurisdiction, the
remainder of the provisions of the Contract will remain in effect.

22.4

Survival of Obligations.  The Articles of and Annexes to this Contract,
including but not limited to those relating to INTELLECTUAL PROPERTY, INSURANCE,
ADVANCE PAYMENTS, RE-ORBIT, INDEMNIFICATION, LIMITATION OF LIABILITY, EMPLOYEE
NON-SOLICITATION, Annex 5, Paragraphs 2.2 and 7.7, Annex 17, Annex 18, and
ADDITIONAL FEE will survive termination or cancellation of any part thereof to
the extent that the rights of a Party thereunder have accrued as of the date of
termination or cancellation.

22.5

Contract Changes.  The parties as of the Effective Date have mutually agreed to
this Contract. From time to time the parties may elect, by mutual agreement to
update, or modify the existing articles as written, subject to the provisions of
this Contract.

22.6

Order of Precedence. In the event of inconsistency among or between the Parts of
this Contract, such inconsistency shall be resolved by giving precedence in the
order of the parts as set forth below:

1.

These Contract Articles and Annex 5 (Price and Payment Schedule)

2.

Statements of Work.





24




--------------------------------------------------------------------------------

22.7

Laws.  Each party warrants that in the performance of this Contract, it will
comply with all applicable federal, state, local and foreign laws and ordinances
and all lawful orders, directives, rules and regulations thereunder
(collectively “Laws”).

22.8

Access to Information.  Boeing shall provide full access to Owner to all
meetings at the Satellite Network Operations Center (SNOC) and information
pertaining to operation and maintenance of the System. Access shall be provided
on a reasonable basis, consistent with Boeing’s policies (and requiring
compliance with applicable law) and is not intended to interfere with Boeing’s
ability to perform as required under this Contract.

22.9

Financial Statements.  Owner shall provide to Boeing on a monthly basis detailed
financial statements including income statements, balance sheets, and business
plans until payments to Boeing are in accordance with the requirements in Annex
5, Paragraph 2.0.

Owner shall provide to Boeing on an annual basis financial statements or Owner’s
annual report for the immediately preceding year. These financial statements or
the data included in the annual report shall have been audited by an independent
audit firm.

Owner shall provide to Boeing Owner’s “90 Day Cash Forecast” at the end of each
ninety day forecasting period.

22.10

Use of Owner’s Facilities.  Boeing is authorized to utilize Owner’s facilities
to support Boeing’s other business activities as may evolve during the Contract
period of performance, provided that such other activities do not involve any
cost to Owner or interfere with Owner’s operations or business.

22.11

Motorola as Third-Party Beneficiary.  The Parties acknowledge that Motorola is
an express third-party beneficiary of certain provisions of the Original
Contract as set forth therein and that neither of the Parties intends that this
Contract or any of the amendments to the Original Contract effected hereby
affect any of their respective obligations to Motorola thereunder, all of which
shall remain in full force and effect.

22.12

Employee Nonsolicitation.  Each Party agrees that, for the entire period of the
Contract term, and continuing for one (1) year after the termination or
completion of the Contract (as it may be extended or otherwise amended), neither
Party nor any of its successors shall directly or through any recruiting agency,
headhunter or similar entity or person acting on its behalf , solicit or recruit
any “key” employee of the other Party (which as to Boeing means only an
employees who was or currently is assigned to the Iridium O&M contract). If any
“key” employee should freely resign from a Party, and provided that the other
Party had not previously solicited or recruited such employee, then such other
Party will be free of this restriction. The list of “key” employees may be
provided by a Party or its successor(s) at any time on or before a contract
termination and/or the sale or other transfer of a majority of Owner’s assets.
This Article 22.12 shall survive this Contract’s termination.

22.13

Entire Agreement.  Except to the extent set forth in Article 22.11, this
Contract as between Boeing and Owner constitutes the entire agreement between
the Parties and, as of the





25




--------------------------------------------------------------------------------

Effective Date, supersedes all prior understandings, commitments, and
representations, if any, of the Parties with respect to the subject matter
hereof As between Boeing and Owner, it is understood and agreed that the letter
agreement between Boeing and Motorola dated December 11, 2000 (the “Motorola
Side Letter”) shall in no way affect the relationship between Boeing and Owner
under this Contract or otherwise. Nothing contained herein shall in any way
affect or impair any of the rights or obligations of Boeing or Motorola under
the Motorola Side Letter.

THE BOEING COMPANY

By:   /s/ Danny White                              

Name: Danny White

Title: Business Mgr., So&G5

Date: April 26, 2007

IRIDIUM CONSTELLATION LLC

By:   /s/ Michael Deutschman                         

Name: Michael Deutschman

Title: Chief Counsel

Date: May 14, 2007








26


